MEMORANDUM **
Jose Armenia Lopez appeals his sentence following his guilty plea conviction for possession with intent to distribute coeaine in violation of 21 U.S.C. § 841(a)(1). Lopez raises the sole issue of whether the district court erred in attributing to him for sentencing purposes a quantity of drugs found in an apartment frequented by Lopez. We have jurisdiction under 18 U.S.C. § 3742, and we affirm.
Under the guidelines, the base offense level is determined by the quantity of drugs involved in a defendant’s relevant conduct, which includes not only the drug quantity in the offense of conviction, but all of the additional drugs the sentencing judge finds defendant possessed. See U.S.S.G. § 161.3(a)(1)(A); United States v. Scheele, 231 F.3d 492, 497 (9th Cir.2000). The district court’s finding that Lopez possessed the drugs in the apartment is supported by a preponderance of the evidence. The Presentence Report provided evidence that Lopez consented to the search of the apartment, paid the apartment’s rent and possessed keys to the apartment, exercised free access to the apartment, and brought the air compressor and false bottom can, which concealed the cocaine, into the apartment.
AFFIRMED'

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.